Citation Nr: 1401155	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-44 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his representative


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1993 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was afforded a videoconference hearing before a member of the Board in June 2012.  A transcript of that proceeding is of record. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran had the following compensable service-connected disabilities: pain disorder rated at 50 percent; degenerative disc disease of the lumbar spine rated at 40 percent; radiculopathy and neuropathy of the right lower extremity rated at 40 percent; and radiculopathy and neuropathy of the left lower extremity rated at 10 percent.  The combined service-connected disability rating was 70 percent from November 2002 and 90 percent from June 2012.

2.  The evidence shows that the Veteran's service-connected disabilities, in conjunction with his education/training and work experience, render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, as the Board is granting the benefit sought in its entirety, the need to discuss VA's efforts to comply with the duties to notify and assist is obviated. 

The Veteran seeks entitlement to a TDIU.  He contends that his service-connected disabilities have left him completely unable to find gainful employment.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.  

In this case, the Veteran was service-connected for degenerative disc disease of the lumbar spine throughout the period on appeal, with a rating of 40 percent.  His total combined service-connected disability rating was 70 percent at the time he filed his claim for TDIU.  Presently, his combined rating is 90 percent.  Thus, the Veteran meets the minimum percentage rating.  The Board finds that TDIU may be awarded on a schedular basis.  The question thus presented by this appeal is whether the Veteran in connection with his TDIU claim of September 2008 is shown to have been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Evidence of record shows that the Veteran has been unemployed during the entire period on appeal.  In his September 2008 claim for TDIU benefits, he indicated that he was most recently employed as a full-time carpenter between 2002 and the time of his back injury in July 2007.  He reported earning $24,000 during the 12 months prior to his last date of employment, and the most he ever earned in one year was $31,000.  His level of education is reported as high school graduate.  In his application for disability benefits with the Social Security Administration, the Veteran reported an employment history that also included working on oil fields both on and offshore. 

The Veteran has stated that he became too disabled to work and has not worked since July 2007, when he was injured by a tree that fell on him.  In support of his claim, the record includes an undated letter received in September 2008 from a pawn shop operator who wrote that the Veteran applied for a job but was passed over for the position because of his history of back problems and the heavy lifting required in the position.

In December 2008, the Veteran was afforded a VA examination.  The examiner noted the Veteran's intercurrent injury to the lumbar spine but nevertheless concluded that the Veteran's combined service-connected conditions prevent him from being gainfully employed for heavy duty but do not prevent him from being gainfully employed for light duty.  Further, the examiner opined that the Veteran did not have any non-service-connected conditions that would prevent him from being gainfully employed for light or heavy duty. 

A Social Security Administration (SSA) decision from August 2009 found the Veteran became disabled in August 2008, the date of his last lumbar surgery, and he continued to be disabled.  According to the report of the disability determination, as the Veteran was unable to stand or walk for two hours per work day, SSA determined that there were insufficient number of jobs that the Veteran could do in the national economy.  

An August 2009 doctor's letter summarizing the results of the disability examination conducted for the purposes of evaluating the Veteran's SSA disability claim revealed that he could not do repetitive overhead lifting at all with either upper extremity.  Below shoulder-level lifting is restricted to occasional lifting of no more than 10 pounds.  The Veteran was limited to sitting for 30 minutes at a time for no more than three hours in an eight hour day.  He is also limited to standing for 20 minute stretches for no more than two hours in an eight hour day.  The doctor found the Veteran unable to operate foot controls repetitively with either lower extremity.  He was also unable to do repetitive stooping, crawling or climbing.  The Veteran's medications also affect his ability to be around moving parts, and the doctor concluded that these restrictions are permanent.

A vocational rehabilitation counselor opined in a September 2009 letter that "the associated limitations have realistically eliminated this veteran's opportunities at securing long term competitive employment."  He noted the Veteran's 70 percent combined disability rating at that time, the fact that the Veteran had not overcome the effects of his impairments to employment and did not consider the Veteran "reasonably feasible" for training leading to competitive employment.

In view of the totality of the evidence, the Board finds that the Veteran's service-connected disabilities render him unemployable.  The Veteran's educational and occupational history reflects that he is a high school graduate with little specialized training and has worked mainly in positions in construction, carpentry and manual labor on oilfield drilling sites.  The findings discussed above reflect that any work that involves physical labor would not be feasible.  Further, even if the Veteran were to have a sedentary job, the Board finds that the limitations on his ability to sit no more than three hours or stand no more than two hours in small increments throughout an eight-hour work day would make it difficult for him to function.  Additionally, there is no indication that the Veteran has the training or skill to complete sedentary employment tasks.  Although the Veteran has the skill level to work in carpentry, that skill also requires physical labor and he is not capable of completing those demands.

The Board is cognizant that the Veteran sustained an intercurrent post-service work-related injury to the lumbar spine when a tree fell on him in July 2007.  The Board notes that when it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Veteran's subsequent back injury appeared to further aggravate his service-connected degenerative disc disease, which the examiner noted caused the need for a second lumbar diskectomy.  See VA examination dated in December 2008.  However, the VA examiner opined that the Veteran did not have any non-service-connected conditions that would prevent the Veteran from being gainfully employed for light or heavy duty.  Consequently, the Board will consider all of the symptoms of his back condition to be attributed to his service-connected lumbar spine disability. 

The Board acknowledges that the Veteran is able to perform certain aspects of daily living, such as eating, bathing, dressing, toileting, and grooming.  However, the law provides that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  Moreover, a Veteran does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  See Roberson, supra.

Thus, given the Veteran's educational and occupational history and the constraints noted above, and resolving all doubt in favor of the Veteran, the weight of the competent, probative evidence indicates that the Veteran at least as likely as not has been prevented from obtaining and maintaining substantially gainful employment as a result of his service-connected disabilities. 

In summary, the Board finds that the Veteran has met the criteria for a TDIU on a schedular basis, and his service-connected disabilities render him unemployable. Accordingly, reasonable doubt is resolved in favor of the Veteran, and entitlement to a TDIU is granted.  


ORDER

A total disability rating based on individual unemployability is granted.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


